       Case 2:20-cv-00848-GMS Document 8 Filed 06/01/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Dan Wise,                                         No. CV-20-00848-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   United States of America,
13                  Defendant.
14
15          Before the Court is Bankruptcy Judge Madeleine C. Wanslee’s Order Finding
16   United States in Contempt of Court and Submitting Proposed Findings to the United States
17   District Court. (Doc. 1.) Also before the Court is Defendant United States of America’s
18   Report of Remedial Measures Taken by U.S. Attorney’s Office. (Doc. 7.)
19          The Court agrees with Judge Wanslee’s findings of fact and conclusions of law and
20   concludes that, because the United States was in knowing and willful contempt of the
21   Bankruptcy Court’s Order, some punitive sanctions are warranted. As remedial measures,
22   Defendant “has facilitated the underlying Assistant U.S. Attorneys’ self-reporting to the
23   Department of Justice Office of Professional Responsibility” and has “contacted the United
24   States Trustee for the District of Arizona [to] conduct training for attorneys in the white
25   collar section of the U.S. Attorney’s Office regarding issues set forth in the Bankruptcy
26   Court’s Order.” (Doc. 7 at 1.) These remedial measures constitute satisfactory sanctions.
27   The Court will therefore not impose additional sanctions but will require Defendant to file
28   notice with the Court once these measures are complete.
       Case 2:20-cv-00848-GMS Document 8 Filed 06/01/20 Page 2 of 2



 1          IT IS THEREFORE ORDERED imposing sanctions on Defendant United States
 2   of America as follows:
 3          1.     Defendant will facilitate the underlying Assistant U.S. Attorneys’ self-
 4   reporting to the Department of Justice Office of Professional Responsibility, pursuant to
 5   Justice Manual §§ 1-4.300 and 1-4.340.
 6          2.     Defendant will contact the United States Trustee for the District of Arizona
 7   to conduct training for attorneys in the white-collar section of the U.S. Attorney’s Office
 8   regarding issues set forth in the Bankruptcy Court’s Order.
 9          3.     Defendant will file notice of compliance with these sanctions with the Court
10   once these measures are complete.
11          4.     Defendant shall file a status report on or before November 30, 2020 and
12   every 90 days thereafter until Notice of Compliance has been filed.
13          Dated this 1st day of June, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
